                  UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE



Gayle A. Bombard

   v.                                     Civil No. 18-cv-231-LM
                                          Opinion No. 2019 DNH 036
Nancy A. Berryhill, Acting
Commissioner of Social Security


                             O R D E R

    Gayle Bombard seeks judicial review, pursuant to 42 U.S.C.

§ 405(g), of the decision of the Acting Commissioner of the

Social Security Administration, denying her application for

disability insurance benefits.    Bombard moves to reverse the

Acting Commissioner’s decision, and the Acting Commissioner

moves to affirm.   For the reasons discussed below, the decision

of the Acting Commissioner is affirmed.


                        STANDARD OF REVIEW

    In reviewing the final decision of the Acting Commissioner

in a social security case, the court “is limited to determining

whether the [Administrative Law Judge] deployed the proper legal

standards and found facts upon the proper quantum of evidence.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999); accord Seavey

v. Barnhart, 276 F.3d 1, 9 (1st Cir. 2001).    The court defers to

the Administrative Law Judge’s factual findings as long as they

are supported by substantial evidence.    42 U.S.C. § 405(g); see
also Fischer v. Colvin, 831 F.3d 31, 34 (1st Cir. 2016).

“Substantial-evidence review is more deferential than it might

sound to the lay ear: though certainly ‘more than a scintilla’

of evidence is required to meet the benchmark, a preponderance

of evidence is not.   Purdy v. Berryhill, 887 F.3d 7, 13 (1st

Cir. 2018) (internal citation omitted).   “Rather, the court must

uphold the Commissioner’s findings if a reasonable mind,

reviewing the evidence in the record as a whole, could accept it

as adequate to support her conclusion.”   Id.

    In determining whether a claimant is disabled, the

Administrative Law Judge (“ALJ”) follows a five-step sequential

analysis.   20 C.F.R. § 404.1520(a)(4).   The claimant “has the

burden of production and proof at the first four steps of the

process.”   Freeman v. Barnhart, 274 F.3d 606, 608 (1st Cir.

2001).   The first three steps are (1) determining whether the

claimant is engaged in substantial gainful activity; (2)

determining whether she has a severe impairment; and (3)

determining whether the impairment meets or equals a listed

impairment.   20 C.F.R. § 404.1520(a)(4)(i)-(iii).

    At the fourth step of the sequential analysis, the ALJ

assesses the claimant’s residual functional capacity (“RFC”),

which is a determination of the most a person can do in a work

setting despite her limitations caused by impairments, id.

§ 404.1545(a)(1), and her past relevant work, id.

                                 2
§ 404.1520(a)(4)(iv).    If the claimant can perform her past

relevant work, the ALJ will find that the claimant is not

disabled.   See id. § 404.1520(a)(4)(iv).    If the claimant cannot

perform her past relevant work, the ALJ proceeds to Step Five,

in which the ALJ has the burden of showing that jobs exist in

the economy which the claimant can do in light of the RFC

assessment.   See id. § 404.1520(a)(4)(v).


                              BACKGROUND

    A detailed factual background can be found in Bombard’s

statement of facts (doc. no. 9-2) and the Acting Commissioner’s

statement of facts (doc. no. 10).     The court provides a brief

summary of the case here.

    On November 16, 2015, Bombard filed an application for

disability insurance benefits, alleging a disability onset date

of November 15, 2014.    She later amended her disability onset

date to May 5, 2015, when she was 51 years old.     She alleged a

disability due to degenerative disc disease of the lumbar spine,

obesity, bilateral carpal tunnel syndrome, bilateral

carpometacarpal osteoarthritis, neck pain, bilateral shoulder

pain, bilateral leg pain, anxiety, and depression.     Her last

insured date was December 31, 2015.

    After Bombard’s claim was denied, she requested a hearing

in front of an ALJ.     On March 29, 2017, the ALJ held a hearing.


                                  3
Bombard, who was represented by an attorney, appeared and

testified, as did Warren Maxim, an impartial vocational expert.

    On July 14, 2017, the ALJ issued an unfavorable decision.

He found that Bombard had the following severe impairments:

degenerative disc disease of the lumbar spine and obesity.    The

ALJ also found that Bombard’s anxiety and depression were not

severe impairments, and that her bilateral carpal tunnel

syndrome, neck pain, bilateral shoulder pain, bilateral

carpometacarpal osteoarthritis, and bilateral leg pain were not

medically determinable.

    The ALJ further found that Bombard had the residual

functional capacity to

    perform less than the full range of light work as
    defined in 20 C.F.R. § 404.1567(b). Specifically, the
    claimant could lift twenty pounds occasionally and ten
    pounds frequently. She could stand and walk for six
    hours and sit for six hours during an eight hour
    working day. She was unlimited in the use of her
    hands and feet to operate controls, push and pull.
    She could occasionally climb ladders, scaffolds and
    ropes and occasionally stoop. She could frequently
    climb ramps and stairs, balance, kneel, crouch and
    crawl.

Admin. Rec. at 21.   In assessing Bombard’s residual functional

capacity, the ALJ gave substantial weight to the opinion of Dr.

Meghana Karande, a state agency medical consultant who reviewed

Bombard’s medical records.

    In response to hypotheticals posed by the ALJ, Maxim, the

impartial vocational expert, testified that a person with

                                4
Bombard’s RFC could perform the job of a hairdresser and a hair

salon/shop manager.      Because Bombard had performed this work in

the past, the ALJ found at Step Four that she was not disabled.

In addition, Maxim testified that a person with Bombard’s RFC

could perform jobs that exist in significant numbers in the

national economy.      Based on this testimony, the ALJ found in the

alternative at Step Five that Bombard was not disabled.

         On January 29, 2018, the Appeals Council denied Bombard’s

request for review, making the ALJ’s decision the Acting

Commissioner’s final decision.       This action followed.


                                 DISCUSSION

         Bombard raises three broad claims of error on appeal.   She

argues that the ALJ erred in: (1) evaluating the severity and

effect of Bombard’s impairments; (2) weighing the medical

opinions in the record; and (3) evaluating Bombard’s subjective

complaints.     The court addresses each argument below.



I.       Bombard’s Impairments

         Bombard contends that the ALJ erred at Step Two in finding

that her bilateral carpometacarpal osteoarthritis1 was not a

severe impairment.      She also argues that the ALJ erred in


    For ease of reading, the court will refer to Bombard’s
     1

bilateral carpometacarpal osteoarthritis as simply
“osteoarthritis.”

                                     5
failing to consider the effects of Bombard’s obesity in his RFC

assessment, despite the ALJ finding that it was a severe

impairment.



    A.   Step Two - Severe Impairments

    At Step Two, the ALJ determines based on the record

evidence whether the claimant has one or more medically

determinable impairments that are severe.     20 C.F.R. §

404.1520(a)(ii).    An impairment or a combination of impairments

is severe at Step Two if it “significantly limits [the

claimant’s] physical or mental ability to do basic work

activities.”   Id. § 404.1520(c).    It is the claimant’s burden at

Step Two to show that she has a medically determinable severe

impairment.    Bowen v. Yuckert, 482 U.S. 137, 146, 149 (1987).

    Bombard contends that the ALJ erred in finding that her

osteoarthritis was not a medically determinable impairment.     She

notes that X-rays of her thumbs taken in February 2017 showed

moderate to severe osteoarthritis.    She points to the statements

of Dr. Frank Graf, an orthopedic surgeon, who reviewed the X-

rays in March 2017 and stated that they showed “advanced

degenerative osteoarthritis.”    Bombard also notes a September

2015 treatment note with Stefanie Diamond, a physician’s

assistant, which recorded Bombard’s statement that she had a

history of hand pain dating back to 2010.     She states that

                                 6
Diamond and Dr. Graf opined that Bombard’s use of her hands and

fingers had been limited by osteoarthritis since November 2014.

Bombard contends that this evidence shows that her

osteoarthritis was a medically determinable severe impairment.

    The court notes at the outset that to the extent the ALJ

erred in his Step Two finding regarding Bombard’s

osteoarthritis, any error is harmless.   “Errors at Step Two are

harmless as long as the ALJ found at least one severe

impairment, continued on with the sequential analysis, and

considered the effect of all impairments on the claimant’s

functional capacity.”   Therrien v. Berryhill, No. 16-CV-185-LM,

2017 WL 1423181, at *4 (D.N.H. Apr. 21, 2017).    As discussed

further below, the ALJ considered Bombard’s hand and wrist

impairments when assessing her residual functional capacity.

Therefore, any error at Step Two regarding Bombard’s

osteoarthritis is harmless.   See Champine v. Berryhill, No. 16-

cv-539-PB, 2018 WL 345843, at *4 (D.N.H. Jan. 10, 2018) (“[W]hen

an ALJ errs at step two by failing to determine that an

impairment is severe, that error typically is harmless as long

as the ALJ considered that impairment in assessing the

claimant’s residual functional capacity at step four.” (internal

quotation marks, citation, and alterations omitted)).

    Regardless, Bombard has not shown that the ALJ committed

error at Step Two regarding her osteoarthritis.     Although she

                                7
argues that the “ALJ’s decision provides no detailed rationale”

for finding that her osteoarthritis was not a severe impairment,

doc. no. 9-1 at 4, that contention is belied by the record.

    In making his Step Two finding regarding Bombard’s

osteoarthritis, the ALJ discussed the record evidence concerning

Bombard’s hand, wrist, and thumb issues.    The ALJ discussed Dr.

Peter Loeser’s consultative examination reports in 2014 and

2016, both of which stated that Bombard had normal range of

motion in her hands and wrists and contained no findings of a

bilateral hand impairment.    In addition, the ALJ noted that

throughout 2015 and 2016, there was little to no evidence of

Bombard complaining of or seeking medical treatment for any

issues with her hands and wrists during her various medical

appointments.    Further, the ALJ also addressed Bombard’s reports

of daily activity in 2016, in which she admitted performing

tasks, including preparing meals and spending hours online,

finding that they were inconsistent with significant

manipulative limitations.     The ALJ also discussed Dr. Karande’s

opinion that Bombard did not have any manipulative limitations

during the relevant period.

    Bombard criticizes the ALJ for relying on Dr. Loeser’s

opinion because Dr. Loeser did not have access to her February

2017 X-rays.    Those X-rays, however, were taken over a year

after the last date Bombard was insured, and do not establish

                                  8
that Bombard’s osteoarthritis was a medically determinable

severe impairment before the date last insured.     See Joyce v.

Astrue, No. 10-CV-035-JD, 2010 WL 5138996, at *3 (D.N.H. Dec. 9,

2010) (“To the extent Joyce attempts to base her claims on

medical evidence that was generated after her last-insured date,

such evidence has limited utility.   Joyce would be entitled to

benefits only if she could show that she was disabled for the

requisite period beginning before June 30, 2002.”); Desjardins

v. Astrue, No. CIV.A 09-2-B-W, 2009 WL 3152808, at *4 (D. Me.

Sept. 28, 2009) (“At Step 2, it is the claimant’s burden to show

that an impairment was severe before the date last insured.”),

report and recommendation adopted by 2009 WL 3678257 (D. Me.

Nov. 3, 2009).   Indeed, Bombard stated that her hand pain got

worse after the last date she was insured.     Further, the ALJ

noted that Diamond examined Bombard in January 2017 and stated

that Bombard had only “mild” osteoarthritis.

    In sum, Bombard has not shown that the ALJ erred in his

Step Two determination with regard to her osteoarthritis.



    B.   Obesity

    Bombard seeks reversal and remand on the basis that the ALJ

found a severe impairment of obesity at Step Two but failed to

assess any resulting functional limitations, in contravention of

Social Security Ruling (“SSR”) 02–1p.   See Titles II & XVI:

                                 9
Evaluation of Obesity, SSR 02–1P, 2002 WL 34686281, 67 Fed. Reg.

57859 (Sept. 12, 2002).   The Acting Commissioner contends that

the ALJ appropriately explained the impact of Bombard’s obesity

in his RFC assessment.

    “The combined effects of obesity with other impairments may

be greater than might be expected without obesity.”    SSR 02-1P,

67 Fed. Reg. at 67863.    “SSR 02–1p requires an individualized

assessment of the impact of obesity on a claimant’s

functioning.”   Fothergill v. Astrue, No. 2:11-CV-247-DBH, 2012

WL 1098444, at *2 (D. Me. Mar. 29, 2012), report and

recommendation adopted by 2012 WL 1313488 (D. Me. Apr. 17,

2012); SSR 02-1p, 67 Fed. Reg. at 57862 (“An assessment should .

. . be made of the effect obesity has upon the individual’s

ability to perform routine movement and necessary physical

activity within the work environment.”).    Thus, when an ALJ

finds a severe impairment of obesity, he finds that “the

plaintiff’s obesity was determined to cause more than a slight

limitation in work-related function” and must “describe how

obesity affected the plaintiff’s RFC.”    Kaylor v. Astrue, No.

2:10-CV-33-GZS, 2010 WL 5776375, at *3 (D. Me. Dec. 30, 2010),

report and recommendation adopted by 2011 WL 487844 (D. Me. Feb.

7, 2011).   The claimant, however, bears the burden to identify

evidence showing that her obesity caused more severe functional

limitations than were found by the ALJ.    See Drouin v. Colvin,

                                 10
No. 1:14-CV-544-DBH, 2015 WL 7259562, at *4 (D. Me. Oct. 2,

2015), report and recommendation adopted by 2015 WL 7194881 (D.

Me. Nov. 16, 2015).

    The ALJ found at Step Two that Bombard’s obesity was a

severe impairment.      The ALJ cited SSR 02-1p and stated that he

“has considered the effects of the claimant’s obesity on her

other impairments” and that Bombard’s “limitations due to

obesity are reflected in the . . . residual functional

capacity.”   Admin. Rec. at 21.     The ALJ discussed medical

records relating to Bombard’s obesity, stating that Bombard’s

treating sources opined that it affected Bombard’s overall

condition, but noting that Bombard remained “fully weight

bearing.”    Id.

    Bombard argues, nevertheless, that the ALJ could not have

considered her obesity in making his RFC assessment because his

findings “were identical to the RFC opinion of [Dr.] Karande

that was based only upon a severe degenerative disc disease

impairment.”       Doc. no. 9-1 at 8.    In other words, Bombard

contends that the ALJ did not take her obesity into account in

making his RFC assessment because he relied heavily on Dr.

Karande’s opinion, which, Bombard contends, did not take her

obesity into account.       Contrary to Bombard’s argument, however,

Dr. Karande did consider Bombard’s obesity and discussed it in

the context of Bombard’s functional limitations.         See Admin.

                                    11
Rec. at 105.     Therefore, Bombard has not shown that the ALJ

failed to consider her obesity in assessing her residual

functional capacity.     See e.g., Spencer v. Colvin, No. 1:13-CV-

00171-JAW, 2014 WL 1806862, at *5 (D. Me. May 7, 2014)

(affirming Commissioner’s decision and noting that “[w]hile the

discussion of obesity is not expansive, the ALJ plainly

considered it in assessing Plaintiff’s residual capacity”).

    In addition, Bombard does not identify any evidence that

her obesity imposed greater functional limitations than those

found by the ALJ.     Therefore, because Bombard has not shown that

her obesity caused additional functional limitations, she has

not shown that the ALJ committed reversible error.     See Venus v.

Berryhill, No. 17-CV-482-PB, 2019 WL 157296, at *8–9 (D.N.H.

Jan. 9, 2019); Jessica B. v. Berryhill, No. 17-cv-294-NT, 2018

WL 2552162, at *7 (D. Me. June 3, 2018); Leonard v. Colvin, No.

CV 15-155S, 2016 WL 3063853, at *11 (D.R.I. Mar. 29, 2016),

report and recommendation adopted by 2016 WL 3077874 (D.R.I. May

31, 2016).     For those reasons, Bombard has not shown that the

ALJ erred in evaluating the severity and effect of her

impairments.


II. Medical Opinions

    Bombard contends that the ALJ erred in weighing the medical

opinions in the record.     Specifically, Bombard argues that the


                                  12
ALJ erroneously gave limited weight to the opinions provided by

Dr. Graf and Diamond.   She also contends that the ALJ

erroneously gave significant weight to Dr. Karande’s opinion.

    “An ALJ is required to consider opinions along with all

other relevant evidence in a claimant’s record.”    Ledoux v.

Acting Comm’r, Soc. Sec. Admin., No. 17-cv-707-JD, 2018 WL

2932732, at *4 (D.N.H. June 12, 2018).     “Medical opinions are

statements from acceptable medical sources that reflect

judgments about the nature and severity of [the claimant’s]

impairment(s), including [the claimant’s] symptoms, diagnosis

and prognosis, what [the claimant] can still do despite

impairment(s), and [the claimant’s] physical or mental

restrictions.”    20 C.F.R. § 404.1527(a)(1).

    The ALJ analyzes the opinions of state agency consultants,

treating sources, and examining sources under the same rubric.

See id.; 20 C.F.R. § 404.1527(c).     The ALJ must consider “the

examining relationship, treatment relationship (including length

of the treatment relationship, frequency of examination, and

nature and extent of the treatment relationship), supportability

of the opinion by evidence in the record, consistency with the

medical opinions of other physicians,” along with the doctor’s

expertise in the area and any other relevant factors.     Johnson

v. Berryhill, No. 16-cv-375-PB, 2017 WL 4564727, at *5 (D.N.H.

Oct. 12, 2017).

                                 13
      The court addresses the opinions of Diamond, Dr. Graf, and

Dr. Karande in turn.



      A.    Diamond

        Diamond, a physician’s assistant, saw Bombard in September

and November 2015.     She does not appear to have seen Bombard

again until January 2017, when she performed a detailed

examination of Bombard’s hands and ordered the February 2017 X-

rays.

      On March 17, 2017, Diamond filled out a medical opinion

form, which stated that Bombard had impairments that limited the

use of her hands and fingers.     She further opined that those

impairments had existed since Bombard’s original alleged onset

date of November 15, 2014.

      The ALJ addressed Diamond’s assessment in his decision,

noting that, as a physician’s assistant, Diamond was not an

acceptable medical source and therefore could not offer a

medical opinion under 20 C.F.R. § 404.1527(a).2    See 20 C.F.R. §

404.1513(a) (physician’s assistants not listed among those

deemed acceptable medical sources).     And, although she treated



  2 Bombard filed her application for benefits before March 27,
2017. For claims filed after March 27, 2017, a physician’s
assistant may be an acceptable medical source for ailments
within his or her licensed scope of practice. See 20 C.F.R.
§ 404.1502(a)(8).

                                  14
Bombard, Diamond is not a “treating source” whose opinion may be

entitled to controlling weight.    Taylor v. Astrue, 899 F. Supp.

2d 83, 88 (D. Mass. 2012) (noting that only “acceptable medical

sources” can be considered “treating sources”).    The ALJ was

thus within his discretion to give Diamond’s opinion less weight

than the opinions of acceptable medical sources.    See SSR 06-

03P, 2006 WL 2329939, at *5 (Aug. 9, 2006) (“The fact that a

medical opinion is from an ‘acceptable medical source’ is a

factor that may justify giving that opinion greater weight than

an opinion from a medical source who is not an ‘acceptable

medical source’ . . . .”).    With regard to a non-acceptable

medical source under SSR 06-3p, an ALJ is obligated only to

“explain the weight given to” her opinion “or otherwise ensure

that the discussion of the evidence . . . allows a claimant or

subsequent reviewer to follow his reasoning.”     Robert L. v.

Berryhill, No. 1:17-CV-00348-JDL, 2018 WL 3599966, at *9 (D. Me.

July 27, 2018).

    Here, the ALJ addressed Diamond’s opinion and concluded that

the medical record did not contain objective medical evidence

that supported the opinion.   He also found that Diamond did not

relate her opinion as to Bombard’s functional limitations—which

she offered after the last date Bombard was insured (Dec. 31,

2015)—back to the relevant period for purposes of Bombard’s

disability.   The ALJ noted that Diamond’s treatment notes from

                                  15
2015 do not support her 2017 opinion as to Bombard’s

limitations.

    Bombard challenges the ALJ’s evaluation of Diamond’s

opinion, noting that Diamond stated that Bombard’s impairments

had existed since 2010.   Bombard concedes that, as the ALJ

noted, Diamond did not make a similar statement as to Bombard’s

functional limitations or suggest that those limitations existed

prior to 2017.   She argues nevertheless that the ALJ should have

interpreted Diamond’s opinion as stating that Bombard had the

assessed functional limitations throughout the relevant period.

In addition, Bombard argues that Diamond’s treatment notes from

2015 are consistent with her 2017 opinion.

    Bombard’s arguments are unpersuasive.     The ALJ’s

determination that Diamond’s 2015 treatment notes are

inconsistent with her 2017 opinion is supported by substantial

evidence.   As the ALJ noted, Diamond did not examine Bombard’s

hands during either of her appointments in 2015, and the

September 2015 treatment note states that Bombard reported her

hand pain got better after November 2010.    Indeed, as mentioned

above, Bombard conceded that her hand pain got worse after the

last date she was insured.

    In addition, although Bombard urges the court to adopt a

different interpretation of Diamond’s statement—or lack

thereof—concerning whether Bombard’s functional limitations

                                16
related back to the relevant period, it is the ALJ’s, not the

court’s, job to draw inferences from and resolve conflicts in

the record evidence.   Irlanda Ortiz v. Sec’y of Health & Human

Servs., 955 F.2d 765, 769 (1st Cir. 1991).     The ALJ’s

interpretation is supported by substantial evidence in light of

Diamond’s treatment notes and the medical evidence in the record

during the relevant period.

    For these reasons, Bombard has not shown any error in the

ALJ’s evaluation of Diamond’s opinion.



    B.     Dr. Graf

    Dr. Graf examined Bombard and reviewed her medical records

in March 2017.   He opined that Bombard’s ability to grasp with

her hands, manipulate with her fingers, and reach with her arms

were “all impaired and limited.”     He also wrote that the

limitations in his opinion existed since November 15, 2014,

Bombard’s original alleged onset date.

    The ALJ gave Dr. Graf’s opinion limited weight for several

reasons.   First, he noted that despite opining that Bombard’s

use of her hands, fingers, and arms were all “impaired and

limited,” Dr. Graf provided no “explanation as to how or to what

extent” Bombard was limited.   Admin. Rec. at 14.    The ALJ also

noted that Dr. Graf’s opinion “does not reflect an accurate

assessment of the medical records” because he selectively cited

                                17
records that supported Bombard’s claim but ignored records that

undermined her claim.    Id.   For example, the ALJ pointed to Dr.

Graf’s discussion of a January 2015 psychological evaluation of

Bombard, in which the psychologist opined that Bombard’s back

and wrist pain would complicate her return to work.    The ALJ

noted that in contrast, Dr. Graf ignored a June 2015 physical

examination by a doctor of osteopathic medicine, which stated

that Bombard had unlimited use of her hands and could frequently

perform gross and fine manipulation.

    In addition, the ALJ noted that Dr. Graf was retained for

advocacy, not treatment, a statement that Bombard does not

dispute.    Finally, the ALJ discussed that Dr. Graf’s opinion was

offered after the last date Bombard was insured and there was no

objective medical evidence to support the opinion that his

assessed limitations related back to the relevant period.

    Bombard takes issue with the ALJ’s reasoning for

discounting Dr. Graf’s opinion.     She argues that the ALJ’s

statement that Dr. Graf “‘was retained for advocacy, not

treatment’ does not provide any independent reason for giving

his reviewing and examining opinion ‘little weight.’”     Doc. no.

9-1 at 9.   Bombard is mistaken.    Where “the record supports the

inference that a medical opinion was obtained specifically for

the purpose of bolstering a claimant’s case, an ALJ can properly

give it less weight.”    Egan v. Astrue, No. 11-CV-147-JL, 2012 WL

                                   18
274483, at *5 n.16 (D.N.H. Jan. 31, 2012) (citing cases)

(internal quotation marks, citations, and alterations omitted).

    Bombard also argues that her X-rays support Dr. Graf’s

opinion.   But, as discussed above, the ALJ offered several

justifications that are supported by the record, and which

Bombard does not dispute, to discount Dr. Graf’s opinion.

Therefore, the ALJ did not err in evaluating Dr. Graf’s opinion

or the medical opinion evidence generally.    See Black v. Acting

Comm’r, Soc. Sec. Admin., No. 17-CV-350-JD, 2018 WL 2002484, at

*4 (D.N.H. Apr. 30, 2018) (holding that the ALJ did not

improperly discount Dr. Graf’s opinion when his examination and

review were done after the plaintiff’s last insured date and his

opinion was not consistent with the plaintiff’s record during

the relevant period).



    C.     Dr. Karande

    As discussed supra, the ALJ gave significant weight to the

March 2016 opinion of Dr. Karande, a state agency medical

consultant who did not examine Bombard.   The ALJ agreed with Dr.

Karande’s opinion as to Bombard’s functional limitations and

included them in his RFC assessment.   He explained that Dr.

Karande is a highly-qualified expert in social security

disability evaluation and that her opinion was supported by the

medical records and other opinion evidence.

                                19
    Bombard raises a single challenge to the weight the ALJ

afforded to Dr. Karande’s opinion: that the ALJ failed to

address evidence post-dating Dr. Karande’s opinion, including

the February 2017 X-rays showing osteoarthritis and Diamond’s

and Dr. Graf’s opinions.     It is true that a reviewing

consultant’s opinion that is based on a “significantly

incomplete record”—one where evidence post-dating the opinion

materially changes the record on which it was based—cannot be

accorded significant weight or provide substantial evidence to

support an ALJ’s findings.    Alcantara v. Astrue, 257 F. App’x

333, 334 (1st Cir. 2007).     Here, however, Dr. Karande’s opinion

was not based on a significantly incomplete record.

    First, the additional medical evidence post-dating Dr.

Karande’s opinion that Bombard cites was adduced after December

31, 2015, the last date Bombard was insured.     And, as the ALJ

explained, that evidence does not provide assessed functional

limitations for the period when Bombard was insured.       Because

for purposes of disability insurance benefits the ALJ must make

his or her disability determination as of the date last insured,

medical evidence after that date which does not relate back to

the relevant period does not undermine a reviewing consultant’s

opinion.   See, e.g., Pariseau v. Astrue, No. CA 07-268 ML, 2008

WL 2414851, at *14 (D.R.I. June 13, 2008) (finding that ALJ

could rely on state agency opinion that did not take into

                                  20
account medical records post-dating the claimant’s last insured

date).

    In addition, contrary to Bombard’s contention, the ALJ

specifically addressed her February 2017 X-rays, see Admin. Rec.

at 25, Diamond’s opinion, see id. at 15, 16, 25, and Dr. Graf’s

opinion, see id. at 14, 15, 16, 25.    The ALJ explained why none

of this evidence supported a finding of disability.   Therefore,

Bombard has not shown that the ALJ erred in evaluating Dr.

Karande’s opinion.

    For these reasons, Bombard has not shown that the ALJ erred

in evaluating the medical opinion evidence.


III. Bombard’s Subjective Complaints

    Bombard contends that the ALJ erred in his evaluation of

her subjective complaints by failing to follow the directives in

SSR 16-3p.

    SSR 16-3p provides guidance to ALJs when they assess

claimants’ “symptoms, including pain, under 20 C.F.R. §§

404.1529(c)(3), 416.929(c)(3).”    Coskery v. Berryhill, 892 F.3d

1, 4 (1st Cir. 2018).   Under the ruling, “an ALJ determining

whether an applicant has a residual functional capacity that

precludes a finding of disability must evaluate the intensity

and persistence of an individual’s symptoms such as pain and

determine the extent to which an individual’s symptoms limit his


                                  21
or her ability to perform work-related activities.”      Id.

(internal quotation marks omitted).

    Moreover, SSR 16–3p provides that, in conducting that
    inquiry, the ALJ must examine the entire case record,
    including the objective medical evidence; an
    individual’s statements about the intensity,
    persistence, and limiting effects of symptoms;
    statements and other information provided by medical
    sources and other persons; and any other relevant
    evidence in the individual’s case record.

Id. (internal quotation marks omitted).

    In evaluating Bombard’s subjective complaints, the ALJ

discussed Bombard’s testimony concerning the effects of her back

and hand pain, as well as her obesity.      The ALJ addressed the

evidence in the record that he found did not fully support

Bombard’s subjective complaints.      Specifically, the ALJ noted

Bombard’s daily activities, her statements in treatment notes

concerning her conditions, and medical evidence in the record

concerning Bombard’s symptoms.   The ALJ concluded that Bombard’s

testimony regarding the intensity, persistence, and limiting

effects of her symptoms were not credible to the extent that

they were inconsistent with the RFC assessment.

    Bombard argues that the ALJ contravened SSR 16-3p’s

instruction that an ALJ “not disregard an individual’s

statements about the intensity, persistence, and limiting

effects of symptoms solely because the objective medical

evidence does not substantiate the degree of impairment-related


                                 22
symptoms alleged by the individual.”     SSR 16-3p, 82 Fed. Reg. at

49465.   The ALJ, however, did not violate that rule.    While the

ALJ did rely on the objective medical evidence in rejecting

Bombard’s allegations, as discussed above, the ALJ also noted

other factors, including Bombard’s daily activities and her

statements to medical providers concerning her symptoms.

Therefore, Bombard’s argument is unpersuasive.


                            CONCLUSION

      For the foregoing reasons, Bombard’s motion to reverse

(doc. no. 9) is denied, and the Acting Commissioner’s motion to

affirm (doc. no. 11) is granted.     The clerk of the court shall

enter judgment in accordance with this order and close the case.

      SO ORDERED.




                               __________________________
                               Landya McCafferty
                               United States District Judge


March 11, 2019

cc:   Counsel of Record




                                23
